OPINION — AG — ** COUNTY COMMISSIONERS — BONDS — BOARD OF CONTROL ** THE COUNTY COMMISSIONERS OF THIS COUNTY COMPLETE THE CALLING OF AN ELECTION UNDER THE PROVISIONS OF 63 Ohio St. 233 [63-233] TO VOTE UPON THE QUESTION OF THE ISSUANCE OF BONDS FOR THE CONSTRUCTION AND EQUIPPING A COUNTY HOSPITAL . . . THERE ARE NO FUNDS AVAILABLE FOR PAY FOR THE EXPENSE OF THE ELECTION . . . THERE WAS A FORM LETTER SENT TO ELECTION OFFICIALS TO SEE IF THEY WOULD SERVE FOR FREE (VOLUNTEER). QUESTION: IS THE AGREEMENT BETWEEN THE ELECTION OFFICIALS AND THE COUNTY SUFFICIENT TO RELIEVE THE COUNTY OF LIABILITY FOR SERVICES OF SUCH OFFICIALS AT SUCH ELECTION ? — AFFIRMATIVE (LIABILITY, PUBLIC OFFICERS, TORT) CITE: 26 Ohio St. 782 [26-782], 26 Ohio St. 556 [26-556](A), 63 Ohio St. 329.5 [63-329.5] (LEWIS A. WALLACE)